                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )         No. 5:15-CR-06004-DGK
                                                  )
(1) JOSHUA KEITH BOWERS,                          )
                                                  )
(6) RONALD LEWIS ROBERTS,                         )
                                                  )
(10) TAYLOR LEE SYAS,                             )
                                                  )
(11) BRITTNEY JAMES BREHM,                        )
                                                  )
(12) GARY DEWAYNE BROWN,                          )
                                                  )
(13) BRIAN MICHAEL BOWERS                         )
                                                  )
(19) DARRIN GENE BARRY,                           )
                                                  )
       Defendants.                                )

                             FINAL ORDER OF FORFEITURE

       Now before the Court is the Government’s Motion for a Final Order of Forfeiture (Doc.

945). On July 8, 2016, this Court entered a Preliminary Order of Forfeiture forfeiting the interest

of Ronald Louis Roberts in the $11,319.00 in United States currency. On July 13, 2016, this Court

entered a Preliminary Order of Forfeiture forfeiting the interest of Gary Duane Brown in the

$11,319.00 in United States currency. On September 28, 2016, this Court entered a Preliminary

Order of Forfeiture forfeiting the interest of Brittney James Brehm and Darrin Gene Berry in the

$11,319.00 in United States currency. On June 30, 2016, this Court entered a Preliminary Order

of Forfeiture forfeiting the interest of Joshua Keith Bowers, Taylor Lee Syas, and Brian Michael

Bowers in the $11,319.00 in United States currency.

       The Preliminary Orders of Forfeiture also included a personal money judgment against
each of the above-listed defendants in an amount to be determined by the Court at sentencing. The

defendants have been sentenced and the money judgment against each defendant has been

determined as follows:

                Gary Duane Brown - $125,000.00

                Ronald Louis Roberts - $250,176.00

                Brittney James Brehm - $356,400.00

                Darrin Gene Berry - $19,800.00

                Joshua Keith Bowers - $525,600.00

                Taylor Lee Syas - $453,600.00

                Brian Michael Bowers - $224,800.00

       The Preliminary Orders of Forfeiture were based upon the Plea Agreements between the

above-listed defendants and the United States.

       Pursuant to the Court's Preliminary Orders of Forfeiture, notice of the forfeiture of the

$11,319.00 in United States currency and the requirements for filing a claim for the property was

properly posted on an official government internet site (www.forfeiture.gov) for at least 30 days,

beginning on June 14, 2017, and ending on July 13, 2017. A copy of the Declaration of Publication

is on file with the Court.

       There were no claimants who properly perfected a claim to the $11,319.00 in United States

currency within thirty days from the earlier of the date of last publication of notice or of receipt of

actual notice. Therefore, any other persons claiming any right, title or interest in or to the

$11,319.00 in United States currency are held to be in default.

       Based upon the plea agreements, the Court finds that the above-listed defendants had an

interest in the $11,319.00 in United States currency that is subject to forfeiture pursuant to 21

U.S.C. § 853.

                                                  2
          Accordingly, it is hereby ORDERED:

          1. Plaintiff's Motion for a Final Order of Forfeiture (Doc. 945) is hereby granted, and the

$11,319.00 in United States currency is hereby forfeited to the United States pursuant to 21 U.S.C.

§ 853, and is to be disposed of according to law.

          2. A personal money judgment against the following defendants is granted:

                 Gary Duane Brown - $125,000.00

                 Ronald Louis Roberts - $250,176.00

                 Brittney James Brehm - $356,400.00

                 Darrin Gene Berry - $19,800.00

                 Joshua Keith Bowers - $525,600.00

                 Taylor Lee Syas - $453,600.00

                 Brian Michael Bowers - $224,800.00

          3. All other persons claiming any right, title, or interest in or to the $11,319.00 in United

States currency are held in default.

          4. The claims and interests of any other persons or parties are forever foreclosed and

barred.

          5. All right, title and interest to the property described above is hereby condemned,

forfeited and vested in the United States of America, and shall be disposed of according to law.

          6. The Court shall retain jurisdiction to enter any orders necessary to amend or enforce

this order.

          IT IS SO ORDERED.

Date: January 8, 2020                                    /s/ Greg Kays               .
                                                        GREG KAYS, JUDGE
                                                        UNITED STATES DISTRICT COURT



                                                    3
